[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 09-10538                    July 23, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                 CLERK


                   D.C. Docket No. 05-00108-CR-J-32-MMH

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

LOVARNSO A. WALKER,
a.k.a. Scoot,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                 (July 23, 2009)

Before BARKETT, MARCUS and FAY, Circuit Judges,

PER CURIAM:

      Sylvia A. Irvin, appointed counsel for Lovarnso A. Walker in this appeal,

has moved to withdraw from further representation of the appellant and filed a
brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the district court's decision regarding the

extent of the reduction of Walker’s sentence, pursuant to 18 U.S.C. § 3582(c)(2),

is AFFIRMED.




                                         2